2022 IL App (1st) 1200168-U
                                               No. 1-20-0168

                                                                                       FIRST DIVISION
                                                                                         August 29, 2022

      NOTICE: This order was filed under Supreme Court Rule 23 and may not be cited as precedent
      by any party except in the limited circumstances allowed under Rule 23(e)(1).
      ____________________________________________________________________________

                                         IN THE
                             APPELLATE COURT OF ILLINOIS
                                FIRST JUDICIAL DISTRICT
      ____________________________________________________________________________


      PEOPLE OF THE STATE OF ILLINOIS,                        )     Appeal from the Circuit Court
                                                              )     of Cook County.
               Plaintiff-Appellee,                            )
                                                              )
      v.                                                      )     No. 18 CR 1488
                                                              )
      BERNARD BASHUM,                                         )
                                                              )     The Honorable
               Defendant-Appellant                            )     James B. Linn,
                                                              )     Judge Presiding.

      ____________________________________________________________________________

               JUSTICE PUCINSKI delivered the judgment of the court.
               Justices Hyman and Coghlan concur in the judgment.

                                                     ORDER

¶1   Held: Remand required for the limited, and sole, purpose of the holding of a preliminary Krankel
     inquiry into the specific ineffectiveness claim raised in defendant’s pro se posttrial motion for new
     trial to determine if it shows possible neglect of the case warranting the appointment of new
     counsel thereunder. Additionally, jurisdiction is retained.

¶2         Following a jury trial, defendant, Bernard Bashum, was convicted of first degree murder. He

     was sentenced to 22 years’ imprisonment. On appeal, defendant asserts: (1) the trial court erred in

     not permitting him to introduce evidence pursuant to Lynch that the victim had previously yelled

     racial slurs during verbal fights with other people; (2) his trial counsel was ineffective for failing
     1-20-0168


     to present the testimony of Andrew Sanderbeck as a witness to the victim’s propensity for violence;

     (3) the trial court erred in providing a non-pattern jury instruction for second-degree murder; and,

     alternatively, and (4) the trial court erred in failing to conduct a preliminary inquiry, pursuant to

     Krankel, into defendant’s pro se posttrial claim of ineffective assistance of counsel. For the

     following reasons, we remand for the limited purpose of conducting a hearing on his Krankel

     claims, and we retain jurisdiction.

¶3                                            BACKGROUND

¶4      The instant case arose from events that occurred in the late afternoon and evening of July 17,

     2017, behind a business located in the strip mall at 1237 South Clinton Street, in Chicago, Illinois.

     Defendant and his codefendant, Larry Jones, were charged with the beating death of the victim,

     Curtis Sanderbeck, who died of his injuries on August 14, 2017. Defendant was tried separately in

     a jury trial and found guilty of first degree murder.

¶5      Because we find that limited remand is in order in the instant case based upon what occurred

     posttrial in defendant’s particular case, we present only facts relevant to that determination.

¶6      Initially, during pre-trial proceedings, defendant was represented by an assistant public

     defender. Eleven months before his jury trial commenced, pro bono private counsel appeared to

     represent defendant and the trial court granted leave for the assistant public defender to withdraw

     as counsel. Private counsel represented defendant throughout the subsequent jury trial.

¶7      At the conclusion of defendant’s jury trial, defense counsel filed a motion for judgment

     notwithstanding the verdict or, alternatively, a motion for a new trial. While this motion was

     pending, defendant filed a pro se motion for appointment of counsel other than the public defender.

     In this motion, he alleged that the assistant public defender and pro bono private counsel were

     ineffective where his counsels were “unconcerned with the defendant’s proposed defense and is,


                                                      -2-
       1-20-0168


       therefore, not willing to investigate zealously as guaranteed by both the Illinois Constitution and

       the United States Constitution;” “never went over complete criminal discovery with client, file

       necessary pretrial motion, keep me ‘defendant’ informed of status and matter of case, ect. [sic];”

       “refuse[d] to call witness on his behalf, interview states [sic] witness, with investigator for

       impeachment purpose and to in attempt to discredit [sic];” “counsel ignored his obligations to the

       defendant in accordance to Illinois Supreme Court Rules of Professional Conduct, Rule 1.4

       Communication;” “public defender ‘didn’t’ zealously represent defendant [] violating Rule 1.3

       Diligence;” “counsel should’ve requested ‘expert’ through motion…;” and “but for counsel

       unprofessional error’s [sic] of misconduct, the result of the proceeding [sic] would’ve been

       different.” Defendant also sought the appointment of private counsel because defendant “will be

       prejudiced with the representation of the public defender as counsel.”

¶8         The trial court held a hearing on the posttrial motion filed by defense counsel, and thereafter

       denied it. However, the trial court did not address the posttrial motion filed by defendant pro se.

¶9                                              ANALYSIS

¶ 10       On appeal, in addition to requesting this court remand for a new trial based on several different

       claims of trial error, defendant also asks this court to find that the trial court erred in failing to

       conduct a preliminary Krankel inquiry. Defendant asks this court to remand to the circuit court

       for a preliminary hearing pursuant to People v. Krankel, 102 Ill.2d 181 (1984) should this court

       decide that a new trial is not merited on the other claims. In response, the State concedes that the

       trial court failed to conduct a preliminary inquiry regarding defendant’s pro se claims, raised in a

       posttrial motion, of ineffective assistance of trial counsel. In doing so, the State asks this court to

       remand for a preliminary Krankel inquiry, with this court retaining jurisdiction over the instant




                                                        -3-
       1-20-0168


       case while the trial court conducts its inquiry. Based upon our review of the record, we will remand

       for the trial court to conduct a preliminary Krankel inquiry and retain jurisdiction.

¶ 11       The common law procedure developed from the decision in Krankel is triggered when a

       defendant raises a pro se claim of ineffective assistance of trial counsel. Krankel, 102 Ill.2d at 181.

       It is well-settled that new counsel is not automatically appointed when that type of claim is raised.

       People v. Moore, 207 Ill.2d 68, 77 (2003). However, the trial court should first examine the factual

       basis of the defendant’s claim and then appoint new counsel if the allegations show possible

       neglect of the case. Id. at 77-78. If the trial court determines that the claim lacks merit or pertains

       only to matters of trial strategy, then the trial court need not appoint new counsel and may deny

       the pro se motion. Id. Whether trial court properly conducted a Krankel inquiry presents a legal

       question and is subject to de novo review. Id. at 75.

¶ 12       When the trial court conducts an evaluation of this type of claim, “some interchange between

       the trial court and trial counsel regarding the facts and circumstances surrounding the allegedly

       ineffective representation is permissible and usually necessary in assessing what further action, if

       any, is warranted on a defendant’s claim.” Id. at 78. The trial court may also discuss the allegations

       with defendant and may base its determination on its own knowledge of defense counsel’s

       performance at trial. Id. at 78-79. The Illinois courts have repeatedly recognized that “the goal of

       any Krankel proceeding is to facilitate the trial court’s full consideration of a defendant’s pro se

       claims of ineffective assistance of trial counsel and thereby potentially limit issues on appeal.”

       People v. Jolly, 2014 IL 117142, ¶ 29 (citing People v. Patrick, 2011 IL 111666, ¶ 41; People v.

       Jocko, 239 Ill.2d 87, 91 (2010)).

¶ 13       Here, we agree with the State’s concession that the trial court did not conduct any inquiry into

       defendant’s complaints about his counsel’s performance. “Therefore, the only question – a



                                                        -4-
       1-20-0168


       question of law subject to de novo review – is whether the allegations in defendant’s pro se posttrial

       motion were sufficient to trigger the court’s duty to conduct such an inquiry.” People v. Bell, 2018

       IL App (4th) 151016, ¶ 36. Looking at the various allegations contained in defendant’s pro se

       posttrial motion, we find that the allegations were sufficient to trigger the court’s duty to conduct

       such an inquiry.

¶ 14      However, the parties disagree as to whether we should address the other issues raised by

       defendant on appeal or remand this case for the trial court to conduct a preliminary Krankel inquiry

       and retain jurisdiction as to the remaining issues. The State relies on People v. Garrett, 139 Ill.2d

       189, 195 (1990), in which the supreme court found that the appellate court is empowered under

       Illinois Supreme Rule 615(b) to remand a cause for a hearing on a particular matter while retaining

       jurisdiction. In response, defendant contends that “this Court routinely considers and resolves the

       new trial issues first” before remanding the case for a Krankel hearing. Defendant cites to People

       v. Green, 2016 IL App (1st) 134011, ¶ 3; People v. Jackson, 2016 IL App (1st) 133741; and People

       v. Sherman, 2020 IL App (1st) 172162.

¶ 15      Neither side recognizes that there is specific precedent for a reviewing court to remand for a

       preliminary Krankel inquiry and to retain jurisdiction as to the remaining issues on appeal. In

       People v. Bell, 2018 IL App (1st) 151016, ¶¶ 36-37, the reviewing court found that the trial court

       failed to conduct a preliminary inquiry into the defendant’s claim of ineffective assistance of trial

       counsel, and the case should be remanded to allow the trial court to conduct this inquiry. In

       remanding the case, the reviewing court also “decline[d] to address defendant’s other claims on

       appeal.” Bell, 2018 IL App (4th) 151016, ¶ 37 (citing People v. Ayres, 2017 IL 120071, ¶ 13)

       (“[T]he goal of any Krankel proceeding is to facilitate the trial court’s full consideration of a

       defendant’s pro se claim and thereby potentially limit issues on appeal.”) The court recognized


                                                        -5-
       1-20-0168


       that “[d]epending on the result of the preliminary Krankel inquiry, defendant’s other claims may

       become moot.” Id.

¶ 16       Since Bell was decided, its reasoning was followed in People v. Roberson, 2021 IL App (3d)

       190212, ¶ 22, (“Because we remand the matter for the court to complete posttrial proceedings, it

       would be premature for this court to consider the remaining contentions raised in this appeal”). As

       the court in People v. Taylor, 2018 IL App (1st) 150978-U astutely recognized, after the defendant

       filed a petition for rehearing in which he asked the court to resolve the other issues raised on direct

       appeal “in the interest of judicial economy”:

              “…We are mindful of defendant’s right to a timely-adjudicated appeal. At the same
              time, we feel that the trial court must first be given the opportunity to rectify what
              occurred in this cause and hold the Krankel hearing as ordered, without any
              interference from our Court. Critically, much is dependent upon what happens upon
              our remand here. Therefore, while we choose at this time not to resolve the other
              issues defendant has raised on direct appeal, we do, at his urging, choose to modify
              our decision and retain jurisdiction.” Taylor, 2018 IL App (1st) 150978-U, ¶ 37
              (citing People v. Garrett, 139 Ill.2d 189, 195 (1990).

¶ 17       Here, under the facts in this case, we further recognize the need to remand for a preliminary

       Krankel inquiry where one of defendant’s claims on appeal is a claim that his trial counsel was

       ineffective for failing to present the testimony of a witness. In this case, a resolution of the

       allegations raised in his pro se posttrial motion alleging that he received ineffective assistance of

       counsel at trial could have an impact on one of the issues raised on direct appeal.

¶ 18       We are not persuaded by the cases cited by defendant. There is no indication that the different

       reviewing courts in Green, Jackson, or Sherman were asked to remand to conduct a preliminary

       Krankel inquiry before addressing the other issues raised on direct appeal. Green, 2016 IL App

       (1st) 134011; Jackson, 2016 IL App (1st) 133741; Sherman, 2020 IL App (1st) 172162. Moreover,

       the decisions in Green and Jackson were decided in 2016 and preceded Bell, Roberson, and Taylor.

       Consequently, defendant’s reliance on these other cases does not change our decision.

                                                        -6-
       1-20-0168


¶ 19      Therefore, we remand this case to the trial court with directions for the limited purpose that

       the court to conduct a preliminary Krankel inquiry into the factual basis of defendant’s pro se

       posttrial allegations of ineffective assistance of counsel to determine if it shows possible neglect

       of the case warranting the appointment of new counsel thereunder. We offer no opinion as to

       whether new counsel should be appointed to undertake an independent review of the claim.

¶ 20                                        CONCLUSION

¶ 21      For the reasons stated in this order, we remand this case to the circuit court of Cook County

       with directions to conduct a preliminary Krankel inquiry into defendant’s pro se allegations of

       ineffective assistance of counsel.

¶ 22   Remanded with directions; jurisdiction retained.




                                                       -7-